TERM LOAN, GUARANTEE AND SECURITY AGREEMENT DATED AS OF OCTOBER 6, 2011 AMONG ICON AGENT, LLC, AS AGENT FOR THE LENDERS SIGNATORY HERETO, XFONE, INC (as a Guarantor), XFONE USA, INC., NTS COMMUNICATIONS, INC., GULF COAST UTILITIES, INC., EXPETEL COMMUNICATIONS, INC., NTS CONSTRUCTION COMPANY, GAREY M. WALLACE COMPANY, INC., MIDCOM OF ARIZONA, INC., COMMUNICATIONS BROKERS, INC., AND NTS MANAGEMENT COMPANY, LLC AS BORROWER AND THE OTHER CREDIT PARTIES SIGNATORY HERETO CHAPMAN AND CUTLER LLP 330 Madison Avenue New York, New York 10017 -i- Table of Contents -ii- -iii- INDEX OF EXHIBITS AND SCHEDULES Schedule A-Definitions Schedule B-Schedule of Term Loan Commitments and Loan Principal Amortization Schedule C-Agent’s, Lender’s and Credit Parties’ Addresses for Notices Schedule D-Schedule of Documents Disclosure Schedule(3.2)-Places of Business; Corporate Names Disclosure Schedule(3.5)-Material Adverse Change Disclosure Schedule(3.6)-FCC Licenses Disclosure Schedule(3.7)-Subsidiaries Disclosure Schedule(3.8)-Government Regulation Disclosure Schedule(3.9)-Taxes Disclosure Schedule(3.11)-ERISA Disclosure Schedule(3.13)-Intellectual Property Disclosure Schedule(3.15)-Environmental Liabilities Disclosure Schedule(3.16)-Insurance Disclosure Schedule(3.18)-Other Financings Disclosure Schedule(3.26)-Deposit Accounts Disclosure Schedule(6.1)-Actions to Perfect Liens Exhibit A-Form of Perfection Certificate Exhibit B-Form of Term Note Exhibit C-Form of Secretarial Certificate Exhibit D-Form of Power of Attorney Exhibit E-Form of Compliance Certificate Exhibit F-Form of Closing Certificate Exhibit G-Form of Solvency Certificate Exhibit H-Form of Joinder Agreement Exhibit I-Form of Perfection Certificate Supplement Exhibit J-Form of Account Receivables Statement Exhibit K-Form of Opinion of Credit Parties’ Counsel Exhibit L-Form of Pledge Agreement -iv- This TERM LOAN, GUARANTEE AND SECURITY AGREEMENT is dated as of October 6, 2011, and agreed to by and among XFONE, INC., a Nevada corporation (“Holdings”), XFONE USA, INC., a Mississippi corporation, NTS COMMUNICATIONS, INC., a Texas corporation, GULF COAST UTILITIES, INC., a Mississippi corporation, EXPETEL COMMUNICATIONS, INC., a Mississippi corporation, NTS CONSTRUCTION COMPANY, a Texas corporation, GAREY M. WALLACE COMPANY, INC., a Texas corporation, MIDCOM OF ARIZONA, INC., an Arizona corporation, COMMUNICATIONS BROKERS, INC., a Texas corporation, and NTS MANAGEMENT COMPANY, LLC, a Texas limited liability company (collectively referred to herein as the “Borrower”), the other Credit Parties signatory hereto, and ICON AGENT, LLC, a Delawarelimited liability company, as agent (in such capacity, “Agent”) for the lenders set forth on Schedule C attached hereto (each herein referred to as a “Lender” and collectively, the “Lenders”). RECITALS A.The Credit Parties desire that Borrower obtain the Term Loan described herein from the Lenders and the Lenders are willing to provide the Term Loan all in accordance with and subject to the terms and conditions of this Agreement. B.Capitalized terms used herein shall have the meanings assigned to them in Schedule A and, for purposes of this Agreement and the other Loan Documents, the rules of construction set forth in Schedule A shall govern.All schedules, attachments, addenda and exhibits hereto, or expressly identified to this Agreement, are incorporated herein by reference, and taken together with this Agreement, constitute but a single agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter contained, the parties hereto agree as follows: 1.AMOUNT AND TERMS OF CREDIT 1.1Term Loan. (a) Term Loan Commitment.Each Lender agrees, severally, but not jointly, upon the terms and subject to the conditions of this Agreement, to make, to the Borrower an advance (the “Term Loan”) on the Closing Date in the principal amount equal to such Lender’s Term Loan Commitment.Each Lender’s Term Loan shall be evidenced by a promissory note (each a “Term Note”) duly executed and delivered by the Borrower prior to the funding of the Term Loan in the form attached hereto as Exhibit B, and be repayable in accordance with the terms of, such Term Note and this Agreement.Borrower shall repay the outstanding principal and accrued interest of the Loan to the Agent for the pro rata benefit of the Lenders (payable monthly in arrears) in 60 consecutive monthly Installments as set forth on Schedule B, due and payable on the first day of each calendar month beginning on the Commencement Date, together with a payment of the interim interest for the Loan in accordance with Section 1.5(b) and a payment of the entire balance of the Loan on the Maturity Date; provided, however, that the first 12 monthly Installments due and payable hereunder shall be payments of accrued interest only. If an Installment is not paid in full within 5 Business Days of the date payment of such Installment is due hereunder or under the Term Note evidencing the same the Borrower shall pay to Agent, for the pro rata benefit of the Lenders, a late fee in an amount equal to two and a half percent (2.5%) of the amount of such Installment which late fee constitutes liquidated damages for loss of a bargain and is not a penalty.Once repaid, any amount borrowed under the Term Loan Commitment of each Lender may not be re-borrowed.Subject to Section 1.2, all amounts owed hereunder with respect to the Loan shall be paid in full no later than the Maturity Date. 1.2Term and Prepayment. (a)Upon the Maturity Date of the Loan, Borrower shall pay to Agent for the pro rata benefit of the Lenders (i) all outstanding principal and accrued but unpaid interest on the Loan and (ii) all other non-contingent Obligations relating to the Loan due to or incurred by the Agent or the Lenders. (b)After the Commencement Date, so long as no Default or Event of Default has occurred hereunder, Borrower shall have the right upon five (5) Business Days’ prior written notice to the Agent, to make on the due date of any Installment payment a voluntary full prepayment of the Loan in an amount equal to the aggregate outstanding amount of principal and accrued interest on the Loan as of such date (a “Voluntary Prepayment”).If the Borrower elects to make a Voluntary Prepayment pursuant to this Section 1.2(b), the following prepayment fees shall apply: (i) 4% of the principal Loan amount being repaid if repaid during the period commencing on May1, 2013 and ending on the second anniversary of the Commencement Date; (ii) 3% of the of the principal Loan amount being repaid if repaid during the period commencing on the day immediately after second anniversary of the Commencement Date and ending on the third anniversary of the -1- Commencement Date; and (iii) 2% of the of the principal Loan amount being repaid if repaid during the period commencing on the day immediately after third anniversary of the Commencement Date and ending on the fourth anniversary of the Commencement Date.No prepayment fee shall apply if the Voluntary Prepayment is made during the period commencing on the day immediately after fourth anniversary of the Commencement Date and ending on the Maturity Date.The Borrower may make a Voluntary Prepayment during the period commencing on the Commencement Date and ending on the May1, 2013 solely in the event of a Change of Control, other than an Affiliated Change of Control, pursuant to clause (a) of the definition of Change of Control; provided, that, such prepayment shall be subject to a fee equal to 6% of the of the principal Loan amount being repaid.Notwithstanding anything to the contrary contained herein, in the event that any prepayment is necessitated by Section 1.11 hereof, no prepayment fee shall apply to such prepayment. 1.3Use of Proceeds. Borrower shall use the proceeds of the Loan to payoff existing senior secured indebtedness, for other general working capital and corporate purposes, and to pay any fees associated with transactions contemplated under this Agreement and the other Loan Documents. 1.4Single Loan. The Loan and all of the other Obligations shall constitute one general obligation of Borrower secured by all of the Collateral. 1.5Interest. (a)Borrower shall pay interest to the Agent for the pro rata benefit of the Lenders on the outstanding balance of the Loan at a fixed rate equal to 12.75% per annum.All computations of interest on the Loan shall be made by Lender on the basis of a three hundred and sixty (360) day year, in each case for the actual number of days occurring in the period for which such interest is payable.In no event will the Agent charge interest at a rate that exceeds the highest rate of interest permissible under any law that a court of competent jurisdiction shall, in a final determination, deem applicable. (b)Interest shall be payable on the balance of the Loan (i) monthly in arrears and due on the due date of each Installment as provided in Section 1.1(a), (ii) on the Maturity Date of the Loan, and (iii) if any interest accrues or remains payable after the Maturity Date of the Loan, upon demand by the Agent.Notwithstanding anything to the contrary herein contained, interim interest payments shall be due for interest accrued on the Loan from the date the Loan was funded through and including the Commencement Date.Such interim interest payments shall be due and payable in advance on the Closing Date. (c)Effective upon the occurrence of any Event of Default and for so long as any Event of Default shall be continuing, the interest rate applicable to the Loan shall automatically be increased by two percentage points (2.0%) (such increased rate, the “Default Rate”), and all outstanding Obligations, including accrued but unpaid interest, shall accrue interest from the date of such Event of Default at the Default Rate.Unless an Event of Default shall have occurred under 7.1(i) or (j), the Agent shall provide notice to the Borrower of the imposition of the Default Rate, but any failure by Agent to provide such notice shall not affect the obligations of Borrower to pay interest on the Obligations at the Default Rate as of the Event of Default. (d)If any payment to the Agent or any Lender under this Agreement becomes due and payable on a day other than a Business Day, such payment date shall be extended to the next succeeding Business Day and interest thereon shall be payable at the then applicable rate during such extension. (e)Notwithstanding anything to the contrary set forth in this Section 1.5, if a court of competent jurisdiction determines in a final order that the rate of interest payable hereunder exceeds the highest rate of interest permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so exceeded, the rate of interest payable hereunder shall be equal to the Maximum Lawful Rate; provided, however, that if at any time thereafter the rate of interest payable hereunder is less than the Maximum Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate until such time as the total interest received by the Agent for the pro rata benefit of the Lenders is equal to the total interest that would have been received had the interest rate payable hereunder been (but for the operation of this paragraph) the interest rate payable since the Closing Date as otherwise provided in this Agreement.In no event shall the total interest received by the Agent pursuant to the terms hereof exceed the amount that the Agent could lawfully have received had the interest due hereunder been calculated for the full term hereof at the Maximum Lawful Rate. 1.6Fees. Borrower agrees to pay to the Agent for the pro rata benefit of the Lenders (i) a non-refundable closing fee of $75,000 due and payable on the Closing Date (the “Closing Fee”), and (ii) all actual fees, costs and expenses of closing due and owing and presented as of the Closing Date, including without limitation, those relating to (a) the Agent’s due diligence review and evaluation of the transaction, (b) the preparation, negotiation, execution and delivery of the Loan Documents, (c) the closing of the transaction, (d) all appraisal, audit, environmental, title work, travel, inspection, surveys, filing, search and registration fees, (e) any loan, escrow, recording and transfer fees and taxes (as applicable), and (f) Agent’s counsel fees and -2- expenses relating to any of the foregoing other than Lender’s in-house counsel fees.The Earnest Money Deposit will be applied to the expenses enumerated in subsection (ii) hereof. 1.7Receipt of Payments. Borrower shall make each payment under this Agreement (not otherwise made pursuant to Section 1.8) without set-off, counterclaim or deduction and free and clear of all Taxes not later than 1:00 PM New York City time on the day when due in lawful money of the United States of America in immediately available funds to an account specified by the Agent in writing.If Borrower shall be required by law to deduct any Taxes from any payment to any Lender under any Loan Document, then the amount payable to such Lender shall be increased so that, after making all required deductions, Lender receives an amount equal to that which it would have received had no such deductions been made; provided, however, that Borrower shall not be required to increase any such amounts payable to such Lender with respect to any Taxes (i) that are attributable to such Lender’s failure to comply with the requirements of Section 8(b), so long as (x) Borrower provides written notice to the Agent of the imposition of any such Taxes as soon as Borrower is aware of the imposition of such Taxes, but in no event less than 5 Business Days before the scheduled payment or withholding of such Taxes and (y) such Lender, after receiving such notice from the Agent, has not complied with the requirements of Section 8(b) before any such Taxes accrue, (ii) that are United States withholding taxes imposed on amounts payable to such Lender at the time such Lender becomes a party to this Agreement, except to the extent that such Lender’s assignor (if any) was entitled, at the time of assignment, to receive additional amounts from the Borrower with respect to such Taxes pursuant to this Section or (iii) that are imposed as a result of an event occurring after such Lender becomes a Lender other than (a) a change in any relevant law or regulation or the introduction of any relevant law or regulation or a change in interpretation, administration or application by any competent authority of any relevant law, or (b) compliance with any regulation made by a competent authority having jurisdiction over such Lender, so long as (x) Borrower provides written notice to the Agent of the imposition of any such Taxes as soon as Borrower is aware of the imposition of such Taxes, but in no event less than 10 Business Days before the scheduled payment or withholding of such Taxes and (y) such Lender, after receiving such notice the Agent, has not cured any such event before any such Taxes accrue. 1.8Application and Allocation of Payments. Borrower irrevocably agrees that the Agent shall have the continuing and exclusive right to apply any and all payments against the then due and payable Obligations in such order as the Agent may deem advisable. 1.9Accounting. Lender is authorized to record on its books and records the date and amount of the Loan and each payment of principal thereof and such recordation shall constitute prima facie evidence of the accuracy of the information so recorded.Lender may provide Borrower on a monthly basis a statement and accounting of such recordations but any failure on the part of the Lender to keep any such recordation (or any errors therein) or to send a statement thereof to Borrower shall not in any manner affect the obligation of Borrower to repay any of the Obligations.Except to the extent that Borrower shall, within forty-five (45) days after such statement and accounting is sent, notify Lender in writing of any objection Borrower may have thereto (stating with particularity the basis for such objection), such statement and accounting shall be deemed final, binding and conclusive upon Borrower, absent manifest error. 1.10Indemnity. Borrower and each other Credit Party executing this Agreement jointly and severally agree to indemnify and hold the Agent, each Lender and their Affiliates, and their respective employees, attorneys and agents (each, an “Indemnified Person”), harmless from and against any and all suits, actions, proceedings, claims, damages, losses, liabilities and expenses of any kind or nature whatsoever (including reasonable attorneys’ fees and disbursements and other costs of investigation or defense, including those incurred upon any appeal) that may be instituted or asserted against or incurred by any such Indemnified Person as the result of credit having been extended, suspended or terminated under this Agreement and the other Loan Documents or with respect to the execution, delivery, enforcement, performance and administration of, or in any other way arising out of or relating to, this Agreement and the other Loan Documents or any other documents or transactions contemplated by or referred to herein or therein and any actions or failures to act with respect to any of the foregoing, including any and all product liabilities, Environmental Liabilities, Taxes and reasonable legal costs and expenses arising out of or incurred in connection with disputes between or among any parties to any of the Loan Documents (collectively, “Indemnified Liabilities”), except to the extent that any such Indemnified Liability is finally determined by a non-appealable court order by a court of competent jurisdiction to have resulted solely from such Indemnified Person’s gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. 1.11Involuntary Disposition Proceeds. Immediately upon receipt by any Grantor of any Involuntary Disposition Proceeds with respect to any Collateral, Borrower shall prepay the Loan in an aggregate amount equal to all such proceeds, but net of (1) -3- the reasonable and customary transaction costs, fees and expenses properly attributable to the involuntary disposition giving rise to such proceeds and payable by any Grantor in connection therewith (in each case, paid to non-Affiliates), (2) sales, use, or transfer taxes, (3) amounts payable to holders of senior Liens (to the extent such Liens constitute Permitted Encumbrances hereunder), if any, on the assets that are the subject of the involuntary disposition giving rise to such proceeds, and (4) an appropriate reserve for income taxes in accordance with GAAP in connection therewith; provided, that the reversal of any such reserve shall be used for prepayment of the Obligations.Any Involuntary Disposition Proceeds applied to prepay the Loan shall not be subject to the prepayment fees set forth in Section 1.2(b) hereof.Such prepayment shall be applied to the remaining Installments of the Loan in the inverse order of their maturity.The balance of Involuntary Disposition Proceeds remaining, if any, after the prepayment in full of the Loan shall be retained by the applicable Grantor.Notwithstanding the foregoing, if Borrower delivers to the Lender a certificate, signed by Borrower’s chief financial officer, stating that the applicable Grantor intends to reinvest or deliver a purchase order with respect to all or any portion of such Involuntary Disposition Proceeds to acquire or purchase comparable assets usable in the business of the Grantor before the earlier of the Maturity Date and the 120th day after any Grantor’s receipt thereof (the “Applicable Reinvestment Period”), the applicable Grantor may reinvest such proceeds in the manner set forth in such certificate; provided that (x) no Default is then in existence, and (y) the applicable Grantor shall immediately deposit such proceeds on the first Business Day immediately following any Grantor’s receipt thereof into a Cash Collateral Account and such funds shall remain in such Cash Collateral Account until the earliest of (i) the date the applicable Grantor makes written request for such proceeds in connection with such acquisition and in accordance with this Section 1.11 and such certificate, at which time such proceeds shall be used for such purpose provided that no Default or Event of Default has occurred and is continuing at such time, (ii) the expiration of the Applicable Reinvestment Period, at which time any such remaining proceeds (other than those with respect to which a purchase order has been delivered) shall be applied to prepay the Loan as provided above in this Section 1.11, and (iii) the Maturity Date, at which time such proceeds shall be applied to all Obligations then due. 1.12Joinder of New Subsidiaries as a Credit Party, Etc. As soon as reasonably possible (and in any event within 10 Business Days) after the formation or the consummation of an acquisition of any new Subsidiary of a Credit Party, Borrower shall cause such new Subsidiary to become a Credit Party, a Guarantor (other than any such Subsidiary that is a Government Funded SPE), and a Grantor (other than any such Subsidiary that is a Government Funded SPE), as applicable, under this Agreement by having the following documents delivered to Lender: (i) a Secretarial Certificate, a Power of Attorney and a Joinder Agreement in the forms of Exhibits C, D and H attached hereto, respectively, duly completed, executed and delivered by such new Subsidiary , (ii) documents with respect to such new Subsidiary (other than any such Subsidiary that is a Government Funded SPE) of the types described under the heading “Collateral Documents” on Schedule D attached hereto, (iii) an opinion of counsel to such new Subsidiary, in form, substance and scope comparable to the legal opinion Grantor’s counsel delivered to the Agent on the Closing Date and (iv) an updated Disclosure Schedule (3.7). 2.CONDITIONS PRECEDENT 2.1Conditions to the Loan. No Lender shall be obligated to make a Term Loan unless the following conditions have been satisfied in a manner satisfactory to the Agent in its sole discretion, or waived in writing by the Agent: (a)Schedule of Documents. The documents set forth in the Schedule of Documents (Schedule D) to be delivered on or before the Closing Date shall have been duly executed and delivered by the appropriate parties; (b)Insurance. The Agent shall have received evidence satisfactory to it that the insurance policies provided for in Section 3.16 are in full force and effect, together with appropriate evidence showing loss payable or additional insured clauses or endorsements in favor of Lender as required under such Section; (c)Opinions of Counsel. The Agent shall have received an opinion of counsel to the Credit Parties with respect to this Agreement, the Notes and the other Loan Documents in form attached hereto as Exhibit K and otherwise in form and substance satisfactory to the Agent; (d)Fees. Borrower has paid the Closing Fee to the Agent for the pro rata benefit of the Lenders and shall have reimbursed the Agent for all fees, costs and expenses of closing, in excess of the Earnest Money Deposit, due and owing and presented as of the Closing Date, each in immediately available funds, or, at the Borrower’s option, to authorize the Agent to deduct the Closing Fee and such other fees, costs and expenses of closing from the amount of the Term Loan made on the Closing Date; and (e)Equity Raise.The Borrower shall have raised at least $4,500,000 in equity capital pursuant to its Rights Offering filed with the SEC as of the Closing Date. (f)Real Property Collateral.With respect to the Lubbock Property, the Agent shall have received, each in form and substance reasonably satisfactory to the Agent, the following: (i) title insurance policies or marked-up unconditional -4- insurance binders (in each case, together with copies of all documents referred to therein) issued by title insurance companies reasonably satisfactory to the Agent, (ii) ALTA (or TLTA, if applicable) as-built surveys certified to the Agent (in form and as to date that is sufficiently acceptable to the title insurer issuing title insurance to the Agent for such title insurer to deliver endorsements to such title insurance as reasonably requested by the Agent), (iii) environmental assessments and reports, with reliance letters if necessary, and (iv) evidence regarding recording and payment of fees, insurance premium and taxes, in each case, that Lender may reasonably request, to create, register, perfect, maintain, evidence the existence, substance, form or validity of or enforce a valid Lien on such parcel of real property in favor of the Agent, subject only to such Liens as the Agent may approve. (g)Representations and Warranties. Any representation or warranty by any Credit Party contained herein or in any of the other Loan Documents shall be untrue or incorrect as of such date (x) as stated as to representations and warranties which contain materiality limitations, and (y) and in all material respects as to all other representations and warranties; except to the extent that any such representation or warranty is expressly stated to relate to a specific earlier date, in which case, such representation and warranty shall be true and correct as of such earlier date (x) as stated as to representations and warranties which contain materiality limitations, and (y) and in all material respects as to all other representations and warranties; (h)Material Adverse Effect.No event or circumstance that has had or reasonably could be expected to have a Material Adverse Effect has occurred. (i)Default.Any Default would result after giving effect to the Term Loan. (j)Requirements of Law.The Credit Parties and the Transactions shall be in full compliance with all material Requirements of Law and shall have received satisfactory evidence of such compliance reasonably requested by them. (k)Consents.All requisite Governmental Authorities and third parties shall have approved or consented to the Transactions, and there shall be no governmental or judicial action, actual or threatened, that has or would have, singly or in the aggregate, a reasonable likelihood of restraining, preventing or imposing burdensome conditions on the Transactions or the other transactions contemplated hereby. (l)Litigation.There shall be no litigation, public or private, or administrative proceedings, governmental investigation or other legal or regulatory developments, actual or threatened, that, singly or in the aggregate, could reasonably be expected to result in a Material Adverse Effect, or could materially and adversely affect the ability of the Credit Parties to fully and timely perform their respective obligations under the Loan Documents or the ability of the parties to consummate the financings contemplated hereby or the other Transactions. (m)USA PATRIOT Act.The Lenders and the Agent shall have timely received the information required under Section 10.13 and background investigations of the Guarantors and the Borrower’s management and the results thereof shall be satisfactory to Agent in its sole discretion. 3.REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS To induce the Agent and the Lenders to enter into this Agreement and to induce the Lenders to make the Loan, Borrower and each other Credit Party executing this Agreement represent and warrant to the Agent and each Lender (each of which representations and warranties shall survive the execution and delivery of this Agreement), and promise to and agree with the Agent and each Lender until the Termination Date as follows: 3.1Corporate Existence; Compliance with Law. Each Credit Party:(a) is, as of the Closing Date, and will continue to be (i) (A) a corporation, limited liability company or limited partnership, as applicable, duly organized, and validly existing and (B) in good standing under the laws of the jurisdiction of its incorporation or organization, (ii) duly qualified to do business and in good standing in each other jurisdiction where its ownership or lease of property or the conduct of its business requires such qualification, except where the failure to be so qualified could not reasonably be expected to have a Material Adverse Effect, and (iii) in compliance with all Requirements of Law and Contractual Obligations, except to the extent failure to comply therewith could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect; and (b) has and will continue to have (i) the requisite corporate power and authority and the legal right to execute, deliver and perform its obligations under the Loan Documents, and to own, pledge, mortgage or otherwise encumber and operate its properties, to lease the property it operates under lease, and to conduct its business as now, heretofore or proposed to be conducted, and (ii) except as could not, individually, or in the aggregate, reasonably be expected to have a Material Adverse Effect, all licenses, -5- permits, franchises, rights, powers, consents or approvals from or by all Persons or Governmental Authorities having jurisdiction over such Credit Party that are necessary or appropriate for the conduct of its business. 3.2Executive Offices; Corporate or Other Names. (a) Each Credit Party’s name as it appears in official filings in the state of its incorporation or organization, (b) the type of entity of each Credit Party, (c) the organizational identification number issued by each Credit Party’s state of incorporation or organization or a statement that no such number has been issued, (d) each Credit Party’s state of organization or incorporation, and (e) the location of each Credit Party’s chief executive office and locations of Collateral when not in use by a customer of any Credit Party are as set forth in Disclosure Schedule (3.2) and, except as set forth in such Disclosure Schedule, such locations have not changed during the preceding twelve months.As of the Closing Date, during the prior twenty-four (24) months, except as set forth in Disclosure Schedule (3.2), no Credit Party has been known as or conducted business in any other name (including trade names) which did not include “Xfone,” “NTS,” “Gulf Coast Utilities,” “Garey M. Wallace,” “Expetel,” “Communications Brokers,” “Midcom of Arizona” or “Pride Network” in such name.Each Credit Party has only one state of incorporation or organization. 3.3Corporate Power; Authorization; Enforceable Obligations. The execution, delivery and performance by each Credit Party of the Loan Documents to which it is a party, and the creation of all Liens provided for herein and therein:(a) are and will continue to be within such Credit Party’s power and authority; (b) have been and will continue to be duly authorized by all necessary or proper action; (c) are not and will not be in violation of any Requirement of Law or Contractual Obligation of such Credit Party, except to the extent such violation could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect; (d) do not and will not result in the creation or imposition of any Lien (other than Permitted Encumbrances) upon any of the Collateral; and (e) do not and will not require the consent or approval of any Governmental Authority or any other Person.As of the Closing Date, each Loan Document shall have been duly executed and delivered on behalf of each Credit Party party thereto, and each such Loan Document upon such execution and delivery shall be and will continue to be a legal, valid and binding obligation of such Credit Party, enforceable against it in accordance with its terms, except as such enforcement may be limited by bankruptcy, insolvency and other similar laws affecting creditors’ rights generally. 3.4Financial Statements; Books and Records. (a)The annual and quarterly Financial Statements of the Credit Parties delivered pursuant to Section 4.1 present fairly in all material respects the financial condition of such Credit Parties as of the date of each such Financial Statement in accordance with GAAP (subject to normal year-end adjustments and to the absence of footnotes in the case of unaudited statements). (b)The Credit Parties shall keep proper Books and Records in which proper entries, reflecting all consolidated and consolidating financial transactions, will be made in accordance with GAAP and all Requirements of Law in all material respects of all financial transactions and the assets and business of each Credit Party on a basis consistent with the Financial Statements. (c)The Projections most recently delivered by Borrower to Lender have been prepared in good faith, with care and diligence and use assumptions that are reasonable under the circumstances at the time such Projections were prepared and as of the date delivered to Lender and all such assumptions are disclosed in the Projections. 3.5Material Adverse Change. Except as set forth in Disclosure Schedule (3.5), between December 31, 2010and the Closing Date, no events with respect to any Credit Party have occurred that alone or in the aggregate has had or could reasonably be expected to have a Material Adverse Effect.No Requirement of Law or Contractual Obligation of any Credit Party has or has had or could reasonably be expected to have a Material Adverse Effect.No Credit Party is in default, and to such Credit Party’s knowledge no third party is in default, under or with respect to any of its Contractual Obligations, that alone or in the aggregate has had or could reasonably be expected to have a Material Adverse Effect. 3.6Government Authorizations. As of the Closing Date, Disclosure Schedule (3.6) accurately and completely lists all Government Authorizations (identified by issuing authority, name of the party holding the authorization, file number, and expiration date, if any) granted, issued or assigned to any of the Credit Parties as of the date hereof.Except as set forth on Disclosure Schedule (3.6), the Credit Parties hold all Government Authorizations that are necessary for the operation of the business of the Credit Parties as now, heretofore or proposed to be conducted. Each Government Authorization held by a Credit Party is in full force and effect and no material default under such Government Authorization by any Credit Party has occurred and is continuing.As of the date hereof, except as limited by the provisions of the Communications Act of 1934, as amended (the “Communications Act”), and the rules and regulations of the issuing Governmental Authority and as otherwise specified on the face of any Government Authorizations, none of the Government Authorizations is subject to any restriction or condition that would limit in any material respect the operation of the business of the Credit Parties as it is now conducted.Except as specified in the Government Authorizations or Disclosure Schedule (3.6), (a) there is not, as of the date hereof, -6- pending or, to the knowledge of the Credit Parties, threatened any action by or before the Governmental Authority to revoke, cancel, rescind or materially modify any of the Government Authorizations (other than proceedings to amend FCC rules of general applicability) or refusal to renew (if applicable) the Government Authorizations, and (b) there is not now issued or outstanding, pending or, to the knowledge of the Credit Parties, threatened by or before the Governmental Authority any order to show cause, notice of violation, notice of apparent liability, or notice of forfeiture or complaint against any Credit Party with respect to any of the Government Authorizations that would have a Material Adverse Effect.Except as specified in Disclosure Schedule (3.6), none of the Credit Parties’ Government Authorizations is the subject of a pending license renewal application (if applicable) and the Credit Parties have no reason to believe that any of the Credit Parties’ Government Authorizations will be revoked or, if applicable, will not be renewed in the ordinary course. From and after the Closing Date, the Credit Parties shall preserve, renew (if applicable), and maintain in full force and effect all Government Authorizations necessary to conduct the business of the Credit Parties as now, heretofore or proposed to be conducted. Except as specified in Disclosure Schedule (3.6), each Credit Party has timely and fully paid and will continue to pay in full its contributions to the Universal Service Fund (“USF”) and any applicable regulatory fees imposed by the FCC. Each Credit Party has timely filed and will continue to file all reports and other filings required by the FCC, including, but not limited to, Forms 499-A and 499-Q. Each Credit Party has obtained all necessary authority under Section 214 of the Communications Act to provide service as it is currently conducted or hereafter proposed to be conducted. The Credit Parties shall promptly (and in any event within five (5) days after the discovery thereof) give written notice to the Lender ofany proceedings instituted or threatened against any Credit Party by or in any or before any Governmental Authority (including, without limitation, the FCC and the FAA), which, if adversely determined, could have a Material Adverse Effect. All of the towers owned by the Credit Parties are obstruction-marked and lighted to the extent required by, and in accordance with, the rules and regulations of the FAA and appropriate notification to the FAA has been filed for each such tower where required by the rules and policies of the FCC. Such towers, including without limitation, the lighting system, shall be maintained in accordance with customary industry practice, and to the Credit Parties’ knowledge are in good operating condition and repair (subject to normal wear and tear). Each Credit Party agrees to take any action which the Agent may reasonably request in order to cause the Agent or any Lender to obtain and enjoy the full rights and benefits granted to the Agent or Lender by this Agreement and the other Loan Documents, including specifically, at the cost and expense of the Credit Parties, the use of commercially reasonable efforts to assist in obtaining approval of the FCC or other Governmental Authority for any action or transaction contemplated by this Agreement or any Loan Document which is then required by law, and specifically, without limitation, upon request following an Event of Default, to prepare, sign and file (or cause to be filed) with the FCC or such other
